EXHIBIT INDEPENDENT AUDITORS’ REPORT Belle of Orleans, L.L.C. dba Amelia Belle Casino: We have audited the accompanying balance sheets of Belle of Orleans, L.L.C. dba Amelia Belle Casino (the “Company”) as of December31, 2008 and 2007, and the related statements of operations, changes in member’s equity (deficit) , and cash flows forthe years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Company as of December31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche, LLP Cincinnati, OH July 20, 2009 BELLE OF ORLEANS, L.L.C. dba AMELIA BELLE CASINO BALANCE
